                 Case 20-3574, Document
       Case 1:20-cv-04291-BMC   Document78,
                                        77,
                                         3312/17/2020,  2995836,
                                                        2995931,
                                             Filed 12/17/20 PagePage1
                                                                 1 of 1 of 1
                                                                        PageID #: 634



                                                                                           E.D.N.Y. – Bklyn
                                                                                                20-cv-4291
                                                                                                  Cogan, J.

                              United States Court of Appeals
                                                    FOR THE
                                             SECOND CIRCUIT
                                             _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 17th day of December, two thousand twenty.

      Present:
                     José A. Cabranes,
                     Susan L. Carney,
                           Circuit Judges,
                     Richard K. Eaton,
                           Judge.*

      Columbus Ale House, Inc., DBA The Graham,

                                    Plaintiff-Appellant,

                     v.                                                           20-3574

      Andrew M. Cuomo, in his official capacity as Governor of the
      State of New York,

                                    Defendant-Appellee.


      Appellant moves for an emergency injunction pending appeal. Upon due consideration, it is
      hereby ORDERED that the Appellant’s motion for an injunction pending appeal is DENIED
      because the Appellant has failed to meet the requisite standard. See LaRouche v. Kezer, 20 F.3d
      68, 72 (2d Cir. 1994).
                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




      * Judge Richard K. Eaton, of the United States Court of International Trade, sitting by designation.




CERTIFIED COPY ISSUED ON 12/17/2020
